Citation Nr: 0838084	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  03-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to a higher initial rating for arthritis of 
the right knee, rated 10 percent disabling from June 29, 
2000, to August 19, 2004, and 30 percent disabling as of 
October 1, 2004.  (The veteran had a maximum 100 percent 
rating from April 12, 2002, to May 31, 2002 and from August 
9, 2007, to September 30, 2007.)  

2. Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.

3. Entitlement to an initial evaluation in excess of 10 
percent for lateral instability of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
April 1980.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which, in pertinent part, granted service connection 
for arthritis for the left and right knees, assigning a 10 
percent rating for both knees, effective June 29, 2000.  In a 
July 2006 supplemental statement of the case, the evaluation 
of the right knee was increased to 30 percent, effective 
October 1, 2004.  

A March 2003 statement of the case granted service connection 
for lateral instability of the left knee, assigning a 10 
percent rating effective February 7, 2002.  

The matter was subsequently transferred to the RO in Buffalo, 
New York.  

The veteran testified at a hearing before the undersigned in 
December 2003. 

The matter was remanded in a May 2007 Board decision to 
obtain additional evidence and to afford the veteran a VA 
orthopedic examination.  The veteran failed to appear for the 
examination.  



FINDINGS OF FACT

1. The competent medical evidence does not demonstrate the 
veteran is entitled to higher initial rating for arthritis of 
the right knee, rated 10 percent disabling from June 29, 
2000, to August 19, 2004, and 30 percent disabling as of 
October 1, 2004.    

2. The competent medical evidence does not demonstrate the 
veteran is entitled to an initial evaluation in excess of 10 
percent for arthritis of the left knee.

3. The competent medical evidence does not demonstrate the 
veteran is entitled to an initial evaluation in excess of 10 
percent for lateral instability of the left knee.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a higher initial rating 
for arthritis of the right knee, rated 10 percent disabling 
from June 29, 2000, to August 19, 2004, and 30 percent 
disabling as of October 1, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5010 
(2005).

2. The criteria for entitlement to an initial evaluation in 
excess of 10 percent for arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010 (2005).

3. The criteria for entitlement to an initial evaluation in 
excess of 10 percent for lateral instability of the left knee 
have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5257 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2001.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  The 
RO provided the appellant with the notice of the criteria for 
assigning disability ratings and effective dates in March 
2006, subsequent to the initial adjudication.  While the 
second notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a statement of the case and 
supplemental statements of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of untimely notification, nor has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the veteran's arthritis of the right and left 
knee and lateral instability of the left knee.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran contends he is entitled to a higher initial 
rating for arthritis of the right knee, rated 10 percent 
disabling from June 29, 2000, to August 19, 2004, and 30 
percent disabling as of October 1, 2004; an initial 
evaluation in excess of 10 percent for arthritis of the left 
knee; and an initial evaluation in excess of 10 percent for 
lateral instability of the left knee.  

The veteran's representative acknowledged in an October 2008 
brief that the AMC properly sent the veteran the required 
letter of notification in June 2007 after a May 2007 Board 
remand.  Notwithstanding, the veteran failed to attend the 
scheduled VA examination.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The veteran's right and left knee disabilities are rated 
pursuant to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, which is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis is rated based on limitation of 
motion of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

The veteran's left knee instability is rated pursuant to 
Diagnostic Code 5257 which contemplates knee impairment 
manifested by recurrent subluxation or lateral instability.  
Under that Code section a 10 percent disability rating is 
warranted for slight impairment.  To achieve the next-higher 
20 percent disability rating, the evidence must demonstrate 
moderate impairment.  

Medical records from 1986 reveal the veteran had surgery for 
a right knee cyst in the lateral joint space.  A note from a 
private doctor indicates the veteran had surgery for a left 
knee meniscal tear and arthritis.  

In April 2000 a VA doctor noted that the veteran had a 
history of bilateral knee arthroscopy.  The veteran indicated 
he experienced bilateral swelling and increased pain when the 
weather was damp.  Athough he indicated he experienced 
locking and crepitus, he denied any incidents of his knees 
buckling.  

In June 2000 a VA note indicates the veteran's knees were 
stable bilaterally, and there was no ligamentous instability.  

In February 2002 at a VA examination the doctor noted the 
knees bilaterally lacked about 5 degrees in extension.  Right 
knee flexion was 100 degrees and left knee flexion was 115 
degrees.  The examiner noted that the veteran had lateral 
instability in the left knee, but did specify to what degree.  
He reported that the veteran suffered from mild knock-knee 
deformity in both knees and there were increased crepitations 
upon range of motion testing.  Muscle strength of both lower 
extremities was rated a 5 out of 5.  The VA doctor diagnosed 
the veteran status-post arthroscopic surgery on both knees 
and open knee surgery on the right with secondary 
degenerative joint disease of the knee.  

In April 2002 a VA doctor indicated the veteran suffered from 
extensive tearing of the lateral meniscus with parameniscal 
cyst adjacent to the anterior horn in the right knee.  The 
right knee also suffered from large knee joint effusion and 
small popliteal cyst.  

In June 2004 a VA doctor described the veteran as a very 
active student, and the veteran complained of pain during 
activity.  Range of motion testing of the right knee was at 0 
degrees extension and 120 degrees flexion with pain at the 
extreme of flexion.  The veteran had no varus or valgus 
instability and negative post drawer and Lachman testing.  

In August 2004 a VA examination revealed range of motion of 
the knees bilaterally at -5 extension and 90 degrees flexion.  
Varus and valgus stress testing was negative for knee 
instability.  Although a McMurray's test could not be 
performed, a Lachman test was negative.  There was no 
evidence of weakness, fatigue or instability.  

A December 2005 VA examination indicated that in the right 
knee the veteran had 10 degrees extension and up to 80 
degrees flexion active motion against gravity and passive 
range of motion of 5 degrees extension and 90 degrees of 
flexion.  There was also indication of additional limitation 
of motion due to pain.  

In an orthopedic note also from December 2005 the doctor 
noted right knee flexion of 95 degrees and 20 degrees 
extension.  

In March 2006 a VA medical note indicates the veteran's right 
knee extension was 5 degrees and 100 degrees of flexion with 
no obvious effusion or instability.  

At a VA examination in April 2006 the veteran's right knee 
extension was 100 degrees flexion and left knee 120 degrees 
flexion.  Five repeated motions in the knees additionally 
limited the veteran's flexion by 12 degrees in the right knee 
and 10 degrees in the left knee.  Extension on the right knee 
was 20 degrees and 10 degrees on the left knee. With repeated 
motion there is a mild increase in weakness and a lack of 
endurance, but no increase in fatigue.  The veteran was 
diagnosed with bilateral knee injury in extension with 
residual medial and lateral meniscal tear in the right knee, 
effusion and leaking popliteal cyst.  There was also residual 
diffuse tricompartment osteoarthritis and chondrocalcinoisis 
of the left knee.  The left knee also showed 8 degrees 
lateral laxity or suluxation and no anterior or posterior 
subluxation.  The examiner indicated that the pain caused a 
major functional impact.  The veteran indicated that he 
experienced flare-up in the knee at least once a month due to 
walking long distances or damp weather.  He indicated that 
rest alleviated the problem and the bilateral knee condition 
had no affect on his activities as a student or on his daily 
activities.  

In July 2006 a VA orthopedics clinic note indicated the 
veteran's right knee range of motion was 5 degrees extension 
and 100 degrees flexion with no obvious effusion or 
instability.  

In August 2007 the veteran underwent right knee arthroscopy 
with partial lateral meniscectomy and debridement of the 
trochlea.  

These range of motion findings do not support an increased 
initial rating for either flexion or extension of either 
knee.  However, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The evidence of 
record reveals consistent complaints of pain in the knees 
with certain activities such as walking up the stairs, as 
reported by the veteran at his February 2002 VA examination.  
Moreover, the veteran complained of pain with repeated 
flexion and extension of the knees.  However, there is 
minimal objective evidence of any major functional impact 
that requires a higher rating.  Although the April 2006 VA 
examiner found major functional impact, he also noted that 
the veteran's flexion of 100 degrees in the right knee and 
120 degrees in the left knee was only reduced by 12 and 10 
degrees respectively with repetitive motion.  Extension also 
has not been significantly limited to require a higher 
rating, and the April 2006 VA examination indicated he 
received relief from his knee condition simply by resting.  
Therefore, even when considering additional functional 
limitation, the veteran's knee disability picture does not 
more nearly an increased rating under either Diagnostic Code 
5260 or 5261. 

Similarly, the veteran is not entitled to an increased rating 
due to lateral instability of the left knee.  The veteran 
clearly suffers from some instability of the left knee, but 
to achieve the next-higher 20 percent disability rating, the 
evidence must demonstrate moderate impairment.  There is no 
medical opinion indicating that the instability is moderately 
impairing, and the veteran has been described as an active 
person.  Although the veteran has complained that his knee 
has locked, he has not indicated the knee has regularly 
buckled.  

The Board has also considered whether the veteran is entitled 
to a higher rating under any alternate Diagnostic Code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of flexion to a compensable 
degree.  Thus, assignment of separate evaluations for 
limitation of flexion and extension is not appropriate here. 

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased initial 
ratings for arthritis of the right knee, arthritis of the 
left knee, and lateral instability of the left knee are not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. At 57-58.  



ORDER

1. Entitlement to a higher initial rating for arthritis of 
the right knee, rated 10 percent disabling from June 29, 
2000, to August 19, 2004, and 30 percent disabling as of 
October 1, 2004 is denied. 

2. Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee is denied.

3. Entitlement to an initial evaluation in excess of 10 
percent for lateral instability of the left knee is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


